Citation Nr: 0637948	
Decision Date: 12/06/06    Archive Date: 12/19/06

DOCKET NO.  98-18 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for panic disorder with agoraphobia and history of 
major depression.

2.  Entitlement to an initial compensable evaluation for 
residuals of lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel



INTRODUCTION

The veteran had active service from August 1989 to December 
1997.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1998 rating decision of the 
Indianapolis, Indiana Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The issue of an initial compensable evaluation for residuals 
of lumbosacral strain is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's panic disorder with agoraphobia and history of 
major depression is manifested by nightmares, anxiety, anger, 
irritability, sleep impairment, occasional panic attacks, 
avoidance of others, and GAF scores between 49 and 80, which 
have not been shown by competent clinical evidence to be 
productive of more than mild to moderate impairment of social 
and occupational functioning.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
panic disorder with agoraphobia and history of major 
depression have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9412 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding the first notice element indicated above, 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.   As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.


Because the Court's decision is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within the VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.  

In the present case, because the June 1998 rating decision 
granted the veteran's claim of entitlement to service 
connection for a psychiatric disability, such claim is now 
substantiated.  As such, his filing of a notice of 
disagreement as to the June 1998 determination does not 
trigger additional notice obligations under 38 U.S.C.A. 
§ 5103(a).  Rather, the veteran's appeal as to the initial 
rating assignment here triggers VA's statutory duties under 
38 U.S.C.A. §§  5104 and 7105, as well as regulatory duties 
under 38 C.F.R. § 3.103.  As a consequence, VA is only 
required to advise the veteran of what is necessary to obtain 
the maximum benefit allowed by the evidence and the law.  
This has been accomplished here, as will be discussed below.

The Statement of the Case, under the heading "Pertinent Laws; 
Regulations; Rating Schedule Provisions," set forth the 
relevant diagnostic codes (DC) for mental disorders, and 
included a description of the rating formulas under that 
diagnostic codes.  The appellant was thus informed of what 
was needed to achieve a higher schedular rating.  Therefore, 
the Board finds that the appellant has been informed of what 
was necessary to achieve a higher evaluation for the service-
connected disability on appeal.

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, VA treatment records, 
and reports of VA examination.  Additionally, the claims file 
contains the veteran's statements in support of his claim.  
The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.  
Thus, based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claim.  Essentially, all available 
evidence that could substantiate the claim has been obtained.

Legal Criteria

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.   Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.   Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to each claim.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings, which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2006).  
Separate diagnostic codes identify the various disabilities.  
The VA has a duty to acknowledge and consider all 
regulations, which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991). 

The standard of review for cases before the Board is as 
follows: when there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2006).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a (claimant) need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."

As the veteran takes issue with the initial rating assigned 
when service connection was granted for a pyschiatric 
disability, the Board must evaluate the relevant evidence 
since the effective date of the award; it may assign separate 
ratings for separate periods of time based on facts found - a 
practice known as "staged" ratings. Fenderson v. West, 12 
Vet. App. 119 (1999).

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).

The provisions of 38 C.F.R. § 4.130, Diagnostic Code (DC) 
9412 (2006) pertain to panic disorder and/or agoraphobia.  
Under this Diagnostic Code, a 30 percent disability rating is 
in order when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned under DC 9412 when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

A 70 percent rating is warranted when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships. 

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name. 

According to DSM-IV, a GAF score of 71 to 80 indicates the 
examinee has, if at all, symptoms that are transient or 
expectable reactions to psychosocial stressors but no more 
than slight impairment in social, occupational or school 
functioning.  A GAF score of 61 to 70 indicates the examinee 
has some mild symptoms or some difficulty in social, 
occupational, or school functioning, but generally functions 
pretty well with some meaningful interpersonal relationships.  
A GAF score of 51 to 60 indicates the examinee has moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning.  A GAF score of 41 to 50 indicates the 
examinee has serious symptoms or a serious impairment in 
social, occupational, or school functioning.  A GAF score of 
31 to 40 indicates the examinee has some impairment in 
reality testing or communication or major impairment in 
several areas, such as work or school.  A GAF score of 21 to 
30 indicates that the examinee's behavior is considerably 
influenced by delusions or hallucinations, has serious 
impairment in communication or judgment, or is unable to 
function in almost all areas of life.  See Quick Reference to 
the Diagnostic Criteria from DSM-IV, 46-47 (1994).

Legal Analysis

The veteran asserts that an initial evaluation in excess of 
30 percent is warranted for his service-connected panic 
disorder with agoraphobia and history of major depression.  
As noted above, in order to assign a higher rating, the 
record must show that the veteran experiences reduced 
reliability and productivity due to symptoms such as a 
flattened affect, circumstantial, circumulatory, or 
stereotyped speech, impaired judgment, impaired long and 
short term memory, impaired abstract thinking, and difficulty 
establishing and maintaining effective work and social 
relationships, and mood disturbances.  The Board finds that 
such findings are not contained in the record. 

In this regard, the record establishes that between 1998 and 
2005, the veteran underwent mental status examination on 
numerous occasions, including for compensation and pension 
purposes.  During this time, the veteran complained of 
experiencing anger, frequent, mild anxiety, irritability, 
occasional difficulty concentrating, nightly nightmares, 
panic attacks that occurred to three times per week, sleep 
impairment, and avoidance of others. 

However, during this time the veteran denied experiencing 
depression (with the exception of one occasion in April 
1998), suicidal or homicidal ideations, memory loss, 
impulsiveness, hallucinations, delusions, or paranoia.  
Examiners also reported that the veteran was well-groomed, 
alert and oriented to person, place, and time, had speech 
that was within normal limits, had logical, sequential, goal-
directed thought processes, and insight that was either good 
or adequate.  

In terms of social and occupational functioning, the record 
demonstrates that at one point the veteran was working full 
time while also attending college full time and that he 
earned a B.A. degree in sociology with a minor in psychology.  
The veteran also reported that since around 2003, he has 
worked full time as a service officer with the American 
Legion and that he liked his job and enjoyed helping 
veterans.  The veteran, who stated that he lived alone with 
his dog in the home that he owned, also indicated that he has 
been married three times and that his second and third wives 
had restraining orders against him.  He further noted that he 
had two adult sons, had a close relationship with his mother 
and niece, talked to his girlfriend daily, and enjoyed doing 
activities with her.  The veteran also indicated that his 
hobbies included shooting and fishing.  He also related that 
he had few friends and no social life, but that he was unable 
to say if he really wanted one.

In terms of the level of severity of the veteran's 
pyschiatric disability, the record reflects that between 1998 
and 2005, examiners assigned the veteran's symptomology GAF 
scores of 49, 50, 54, 60, 65, 66 and 80, which reflect slight 
to serious impairment.  Additionally, on VA compensation and 
pension examination in February 1998, the examiner reported 
the veteran had a mild degree of interpersonal impairment 
related to his panic and anxiety symptoms and a moderate 
degree of impairment related to his ability to obtain and 
maintain gainful employment secondary to his panic symptoms.  
Similarly, on VA examination in April 1999, the examiner 
reported that the veteran was moderately impaired in both 
social and occupational areas from his panic disorder.  
Moreover, the record also demonstrates that the examiner from 
the veteran's March 2005 VA compensation and pension report 
indicated that he did not believe that the veteran's panic 
disorder had worsened over the last few years, but that on 
the contrary he believed that the veteran's panic disorder 
symptoms had improved and that the disorder was in partial 
remission.  Likewise, on VA compensation and pension 
examination in November 2005, the examiner reported that the 
veteran's panic disorder symptoms  
"seemed to be overall improved" and that he had only 
minimal impairment from the disorder.

Accordingly, in weighing the clinical evidence of record, the 
Board finds the veteran's GAF scores of between 49 and 80 and 
VA examiners' findings that the veteran's symptomology caused 
minimal, mild or moderate impairment, and had not worsened, 
but rather improved, reflect symptomology that is consistent 
with the current 30 percent evaluation.  The Board observes 
that the veteran reported that he experiences bi-weekly panic 
attacks and that such is a symptom that correlates to the 50 
percent evaluation.  However, the evidence does not 
demonstrate that the veteran experiences reduced reliability 
and productivity due to such symptom.  Indeed, the record 
reflects that during the period on appeal the veteran has 
maintained a full time job, including while attending college 
full time, has achieved a college degree, and has 
successfully completed the training program to become a 
Veteran's Service Officer.  Such accomplishments are evidence 
that the veteran has not experienced difficulty understanding 
complex command, impaired abstract thinking or disturbances 
of motivation to the extent that it has caused him to 
experience reduced reliability or productivity.  Moreover, as 
stated above, the veteran has denied experiencing memory 
impairment and examiners have consistently reported that the 
veteran has adequate or good insight and judgment.  Further, 
although the veteran reported that he had few friends, and no 
social life, he also indicated that he had a close 
relationship with his mother and niece and spoke to his 
girlfriend daily.  Additionally, although the veteran stated 
that he was irritable with veterans during the day, that 
overall, he enjoyed working with them and wanted to help 
combat veterans.  Such statements by the veteran are evidence 
that the veteran is, indeed, capable of establishing and 
maintaining some effective social and work relationships.

Therefore, the Board concludes that the veteran's overall 
disability picture does not more closely approximate the 
criteria for a 50 percent evaluation, but rather corresponds 
to the currently assigned 30 percent evaluation.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for an initial evaluation in 
excess of 30 percent for panic disorder with agoraphobia and 
history of major depression.

Extraschedular Consideration

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.  38 C.F.R. § 3.321 (2006).




ORDER

Entitlement to an initial evaluation in excess of 30 percent 
for panic disorder with agoraphobia and history of major 
depression is denied.


REMAND

With respect to the veteran's claim for a compensable 
evaluation for his service-connected low back disability, the 
record reflects that a February 2005
MRI found that the veteran had degenerative changes in the 
mid lumbar spine, disc dessication at L3-L4 with loss of disc 
height and small disc bulge and a left L3 nerve root that was 
impinged by the left paracentral disc protrusion.  
Additionally, during the veteran's June 2006 videoconference 
hearing, the veteran's representative raised a claim for 
entitlement to service connection for intervertebral disc 
syndrome, to include as secondary to service-connected 
lumbosacral strain.  However, the record does not demonstrate 
that the RO has formally adjudicated the claim for service 
connection for intervertebral disc syndrome.

The Board finds that the issue of service connection for 
intervertebral disc syndrome of the lumbosacral spine is 
"inextricably intertwined" with the issue of entitlement to 
an initial compensable evaluation for residuals of 
lumbosacral strain because the applicable rating criteria may 
differ if service connection is deemed warranted by the RO 
for such lumbar spinal pathology, and thus, could potentially 
affect the outcome.  See Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991).  Furthermore, under 38 C.F.R. § 3.327(a) 
(2006), in pertinent part, "[r]eexaminations...will be 
requested whenever VA determines there is a need to 
verify...the current severity of a disability.  Generally, 
reexaminations will be required...if evidence indicates there 
has been a material change in a disability or that the 
current rating may be incorrect."



Accordingly, the case is REMANDED for the following:

1.  The RO should issue VCAA notice with 
regard to the issue of entitlement to 
service connection for intervertebral 
disc syndrome, to include as secondary 
to service-connected lumbosacral strain, 
in accordance with the decision in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. 
App. 112 (2004), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), as 
well as 38 U.S.C.A. 5102, 5103, and 
5103A, 38 C.F.R. § 3.159, and any other 
applicable legal precedent.  
Specifically, the appellant should be 
informed as to the information and 
evidence necessary to substantiate the 
claim, including which evidence, if any, 
the appellant is expected to obtain and 
submit, and which evidence will be 
obtained by VA.  The appellant should 
also be advised to send any evidence in 
his possession pertinent to his appeal 
to the VA.  Additionally, the appellant 
should be advised of what information 
and evidence not previously provided, if 
any, will assist in substantiating or is 
necessary to substantiate the elements 
of the claim.  Also, including with 
respect the veteran's claim for an 
increased evaluation, the veteran should 
be informed of all relevant diagnostic 
codes (DC) for the disability at issue, 
as well as a description of the rating 
formula for all possible schedular 
ratings under that diagnostic code(s).  
He should also be provided notice that 
an effective date will be assigned in 
the event of award of benefits.

2.  The veteran should be scheduled for 
VA orthopedic and neurologic examinations 
to determine the nature, etiology and 
extent of his current low back 
disabilities. All indicated tests should 
be performed, including range of motion 
testing, and findings relative to 
functional impairment due to pain, 
including on use, should be outlined.  
All low back disabilities present should 
be identified, and manifestations of the 
service-connected lumbosacral strain 
should be differentiated from 
manifestations of nonservice-connected 
low back disabilities found to be 
present, to include intervertebral disc 
syndrome of the lumbar spine.  If such 
differentiation of manifestations cannot 
be made, it should be so indicated in the 
report of the examination.  Additionally, 
the examiner must provide an opinion as 
to whether it is at least as likely as 
not that current intervertebral disc 
syndrome of the lumbar spine is 
etiologically due to, or chronically 
aggravated by, the service-connected 
lumbosacral strain.  The rationale for 
all opinions expressed should be set 
forth.  The claims folder must be made 
available to the examiner(s) for review 
in conjunction with the examinations.

3.  Thereafter, the RO should adjudicate 
the issue of entitlement to service 
connection for intervertebral disc 
syndrome of the lumbar spine, to include 
as secondary to the service-connected 
lumbosacral strain, and readjudicate the 
issue of entitlement to an increased 
rating for service-connected low back 
disability.  If either benefit sought is 
not granted to the appellant's 
satisfaction, the veteran and his 
representative should be issued a 
statement of the case and/or supplemental 
statement of the case, and be afforded 
the appropriate period of time to 
respond.  The veteran and his 
representative should be specifically 
advised of the need to timely submit a 
substantive appeal to complete any appeal 
of the issue of entitlement to service 
connection for intervertebral disc 
syndrome of the lumbar spine, to include 
as secondary to the service-connected 
lumbosacral strain.  Thereafter, the case 
should be returned to the Board, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999)




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


